Citation Nr: 1116633	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-06 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to March 1972.

This appeal originally came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In September 2009 the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the appeals period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an initial effective date and rating assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant psychiatric examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Evaluation of PTSD

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected PTSD.  Service connection for PTSD was granted in a September 2004 rating decision; an initial 10 percent rating was assigned from February 2004.  The Veteran disagreed with the initial rating.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and to the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Consideration will also be given to the extent of social impairment, but an evaluation shall not be based solely on social impairment. 38 C.F.R. § 4.126.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the patient generally functions satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events.)  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In evaluating psychiatric disorders, the VA has adopted the nomenclature of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of mental disorders should conform to DSM-IV, and they often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On VA examination in July 2004, the Veteran reported that he had been living with his parents for a number of years.  He reported that he had been married in 1978 and divorced after five years.  He reported that he did not work full-time but did odd jobs and carpentry projects.  He stated that he might not succeed at regular work as he does not have a car and because he has back problems.  The Veteran reported that every three months he would awaken with night sweats due to his experiences in Vietnam.  He avoided conversations or reminders of his Vietnam experience, but denied hypervigilance or feeling on guard.  On examination, he was alert, oriented, pleasant, and cooperative.  His mood was euthymic and his thinking was goal-directed, although he seemed to be somewhat passive in dealing with everyday dilemmas.  Judgment was fair and memory appeared to be generally intact.  Concentration was within normal limits.  The Veteran did not report any suicidal or homicidal ideation.  There were no hallucinations or evidence of psychosis present.  The diagnosis was PTSD, mild, chronic.  The GAF score was 60.  The examiner stated that the Veterans PTSD symptoms minimally interfere with his occupational or social functioning.

On VA examination in December 2006, the examiner noted that the Veteran's life was essentially similar to that described in the previous VA examination report.  He continued to live with his parents and to do odd jobs and carpentry work.  The Veteran was frank to state that the main obstruction to his working in a regular job was his low back and left hand disabilities; he did not report any difficulties with finding or holding work because of psychological stress or symptoms.  The Veteran reported that at times he felt unhappy about his life and his lack of progress.  On occasion, he had vaguely thought of suicide, but had never made a plan or had an intention to carry it out.  He reported that he did his own laundry and some cooking, and helped out with chores around the house.  Much of his time was spent watching television or recorded movies.  He had relatively little problem sleeping but had nightmares of combat once or twice per month.  He sometimes had intrusive memories of Vietnam which could be triggered by helicopters or news from Iraq.  The examiner described symptoms of marked emotional numbing, noting that the Veteran had very little social life and lived a rather reclusive existence in his parents' home.  He did go to bars occasionally where he had drinks with acquaintances.  He did not date and was not in touch with his grown son.  He had given up most of his hobbies, such as hunting and fishing.  The Veteran denied having problems getting along with others due to irritability.  

On examination, he was neatly dressed and adequately groomed.  His affect was flat, but on occasion he smiled politely and appropriately.  He showed no signs of organic cognitive deficit, but appeared to be perhaps at the lower normal range of cognitive capability.  His mood appeared to be euthymic.  There were no signs of psychotic process, and no active suicidal or homicidal ideation.  The examiner stated that while the Veteran was quite reclusive, he indicated a willingness to work if he felt physically able to do so.  His quiet, nonverbal personality did not appear to have interfered materially with his holding employment, although he was markedly socially impaired in this area.  The examiner stated that the Veteran continued to qualify for a diagnosis of PTSD, but its overall impact on industrial adaptability was slight.  The diagnosis was PTSD, chronic, mild to moderate in severity.  The GAF score was 59.  

On VA examination in April 2008, the examiner, who indicated that he did not have the claims folder to review, did not believe the Veteran met the criteria for a diagnosis of PTSD.  He diagnosed major depressive disorder, chronic, moderate.  

The most recent VA examination was conducted in March 2010, pursuant to the Board's remand.  The examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported that he continued to live with his parents.  He noted that he had lived with a girlfriend for five years previous to his moving in with his parents.  He reported that he was relatively active socially; he had a childhood friend that he talked to every other day and saw other friends twice per week.  He worked 10-12 hours per week doing odd jobs and home repair projects.  He reported no problems in this work with psychological difficulties.  He had generally gotten along well with others on his previous job framing houses.  The Veteran had never received any psychiatric treatment.  He stated that twice per week he woke up sweaty, attributing this to his PTSD.  He reported nightmares once or twice per month and intrusive thoughts on a nearly daily basis.  He reported feeling mildly detached from other people, particularly if they wanted to talk about Vietnam.  He reported difficulty sleeping approximately three times per week.  He reported hypervigilance and infrequent irritability.  

On examination, he was casually dressed and had fair grooming.  He was correctly oriented and his thoughts were logical and goal-directed.  There were no signs of hallucinations, delusions, or preoccupations.  His affect was constricted and mood was neutral.  Attention and concentration were moderately disrupted.  His memory was intact.  The diagnosis was PTSD, mild to moderate, rule out alcohol abuse.  The GAF score was 60.  The examiner stated that the Veteran did report symptoms sufficient for a diagnosis of PTSD, but that he reported virtually no occupational impairment from his PTSD.  It was more likely than not that PTSD was causing motivation problems for the Veteran to obtain full-time employment.  It was more likely than not that PTSD caused him to be relatively withdrawn in terms of romantic relationships.  He was relatively active in terms of family relationships and friendships.  He did not report any problems with depression or panic attacks.  

Given the above, the Board observes that, since the date of service connection, the Veteran's PTSD has been manifested by mild to moderate symptoms including chronic sleep impairment, and as evidenced by the GAF scores of 59 and 60.  See DSM-IV.  Based on the Veteran's symptoms throughout the rating period on appeal, and resolving all reasonable doubt in his favor, the Board finds that his PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as chronic sleep impairment.  The most recent VA examiner noted that the Veteran's PTSD caused motivation problems for the Veteran to obtain full employment, and it caused him to be relatively withdrawn in terms of romantic relationships.  Thus, an initial 30 percent rating is warranted.

However, a higher 50 percent rating is not for application here, as the PTSD has not been reflective of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The record establishes that the Veteran has good relationships with his parents and several friends, and that he is able to maintain his ability to work at odd jobs and doing home repair/carpentry projects, with the Veteran attributing his lack of more steady employment to his back and hand disabilities.  While his affect was described as flat on the December 2006 VA examination report, that report also noted that he did smile appropriately at times, and flattened affect was not noted on the other examinations of record.

In sum, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 30 percent rating.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability evaluation of 30 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


